Opinion by
Cline, J.
It appeared from the testimony that the merchandise was appraised on the basis of foreign value; that payment was made in United States dollars; that the witness, import manager of petitioner, believed the United States dollar prices represented the export value; and that the export value was the proper dutiable value. The facts were found to be similar to those involved in Wroblewski v. United States (28 C. C. P. A. 150, C. A. D. 137). It appeared that in the instant ease entries based on invoice values had been accepted for some years; that there were statements in the official papers that the home market value was not higher than the invoice price; that the goods were not manufactured for home consumption; and that German wire for home consumption was different from the type exported. In view of the testimony of the record the court was of the opinion that the petitioner made entry in the instant case at the invoice value in good faith. In accordance therewith the petition was granted.